     Case 2:15-md-02641-DGC Document 22022-1 Filed 04/07/21 Page 1 of 1




 1
     William B. Curtis, Esq. (TX SBN 00783918)
 2   (admitted pro hac vice)
     CURTIS LAW GROUP
 3
     17754 Preston Rd., Suite 200
 4   Dallas, Texas 75252
     Telephone: (214) 890-1000
 5   Facsimile: (214) 890-1010
     Email: bcurtis@curtis-lawgroup.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
 8

 9    IN RE: BARD IVC FILTER PRODUCTS
      LIABILITY LITIGATION
10

11    This document relates to:                     MDL No. 2:15-MD-02641-PHX-DGC
12    PERRY GLASSCOCK,                              Civil Action No. 2:17-cv-04436-DGC
13                  Plaintiff,                      STIPULATION OF DISMISSAL WITH
                                                    PREJUDICE
14    v.
15    C.R. BARD AND BARD PERIPHERAL
      VASCULAR, INC.
16
                    Defendants.
17

18
             ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
19

20
     The parties have filed a stipulation of dismissal with prejudice. Doc. _______.
21

22   IT IS ORDERED that the stipulation (Doc. ____) is granted. This matter (2:17-cv-04436)
23
     is dismissed with prejudice, each party to bear its own costs and attorneys’ fees.
24

25   Dated this ___ day of April 2021.
26                                             _______________________________
27

28

                                                 ORDER
